UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4443



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID ARNETT SANDERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CR-94-662)


Submitted:   December 3, 2003          Decided:     December 19, 2003


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Miles, Sr., MILES LAW FIRM, Sumter, South Carolina, for
Appellant. J. Strom Thurmond, Jr., United States Attorney, Alfred
W. Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David    Arnette   Sanders     appeals    from   the   district     court’s

judgment of revocation of his supervised release.                  On appeal,

Sanders asserts the district court erred in concluding he violated

the terms of his supervised release by possessing marijuana.

     This    Court   reviews   a    district   court’s      revocation    of   an

individual’s supervised release for abuse of discretion.                  United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992). Sanders’ claim

is meritless. The Government’s evidence was sufficient to establish

Sanders   violated   the   terms    governing    his   supervised      release.

United States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996).

     Accordingly,     we   affirm    the   district    court’s   judgment      of

revocation of Sanders’ supervised release, and its consequent

imposition of a custodial sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                       AFFIRMED




                                       2